SEXTON, Judge,
dissenting.
I respectfully dissent. This controversy arose in the trial court because the trooper initially testified that the crop and the slope were on the same ear, while his report recorded that the crop was on the right ear and the slope was on the left ear. Thus, the information contained in the accident report essentially matched the registered brand of the defendant. (I see little if any difference between the registered brand as an “under slope in the left ear” and the brand as reported in the accident report as a “slope on lower portion of left ear.”) The trooper was not vague about the matter, in *117my view, but he had absolutely no recollection of his investigation of this incident. He testified specifically that he and the stockman saw the same thing but that he did not know how to record it in “stock language.”
Therefore, I believe the report satisfies all the requirements of past recollection recorded and should have been received as such, and since it does furnish evidence that the defendant owned the cow that was struck, the matter should be remanded for a new trial and consideration of this evidence.